DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice is under 35 USC § 132: To expedite the prosecution of this application, Examiner is not restricting claim(s) 1-20. Claim(s) 1-14 are directed to an invention independent of the claim(s) 15-20 in this application. Further amendments to claim(s) 15-20 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC § 121. For the purpose of examination, it is being assumed that in claim 15-20 “signal light stalk operatively connected to the microcontroller” via a wiring harness, introduced in claim 1-14. If any other embodiment, i.e. wireless communication, is introduced throughout the prosecution, the claim will restricted by original presentation, under the statute 35 USC § 121. Applicant is requested to introduce wiring harness in claim 15.
Applicant’s arguments with respect to claims 1 and 8 were fully considered; however, the arguments are moot in view of the new grounds of rejections. 
Applicant’s arguments with respect to claim 15 were fully considered; however, the arguments are moot in view of the new grounds of rejections. Applicant argues, “Smithson does not utilize the vehicle's signal lights or hazard lights for high speed flashing. As can be seen throughout Smithson, so-called auxiliary units are used for strobing operations, but not the vehicle signal/hazard lights. Each auxiliary unit has its own microprocessor. Thus, there is no single processor having operative control over the lighting system of Smithson at all four corners of the vehicle. Even if Smithson's auxiliary units were present on the front of the car such that they could be used as signal/hazard lights, or at least mirror these functions on the front and rear of the car, they would each be individually controlled by their own microprocessor.” Examiner respectfully disagrees.  Smithson teaches, “although the system 1 has been described principally in terms of an add-on system, it could conceivably be incorporated into a newly manufactured vehicle as original equipment.” See ¶ 0036. Smithson does not teach activating the lamp in the front of the vehicle; however, in an analogous art, Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle. Knauff teaches, “Lamp monitor LED pattern 18 consists of LEDs which correspond to and visually represent the simultaneous operation of the ‘A’, ‘B’ and ‘C’ lightheads on the vehicle.” Col. 9 lines 25-30. Song teaches, “improved method of increasing the visibility of a vehicle that is in fog or other diminished visibility situation such as a fog, rain, dust storm.” See ¶ 0044. Song teaches, “improved indicators for the use of brakes and accelerator as well as turn signals for vehicles are disclosed. Visual indicators of braking, coasting, turning, and acceleration can be visible from the front, top, sides and rear of a vehicle.” See ¶ 0045.


Claim Objections
Claims 5, 10, 15 and 17 are objected to because of the following informalities:  
Claims 5, 10, and 17 are claiming a body control module, but the claims not claiming any function performed by the body control module.
Claim 15 is claiming, “a signal light stalk operatively connected to the microcontroller to activate either the left front and left rear lights as a left turn indicator at a first flash rate...” However, the claims fails to claim essential matter.  The claim is objected to as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The “wiring harness” coupling the claimed signal light stalk with the claimed microcontroller. Applicant is requested to introduce wiring harness in claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a left turn indicator" in line 4.  There is improper antecedent basis for this limitation in the claim because this element was already introduced in preceding claim 8. Please change this to “the left turn indicator” in an effort to maintain proper anteceding basis. Claim 10 is rejected by the virtue of its dependency. 
Claim 9 recites the limitation "a right turn indicator" in line 5.  There is improper antecedent basis for this limitation in the claim because this element was already introduced in preceding claim 8. Please change this to “the right turn indicator” in an effort to maintain proper anteceding basis. Claim 10 is rejected by the virtue of its dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Berkobin (US 2016/0098369 A1), in view of Knauff (US 5,736,925 A), and further in view of Song (US 2006/0125616 A1).
Consider claim 1, Smithson teaches a system (1) comprising: Smithson teaches, a set of signal lights (3, 4) comprising: a left rear signal light (3) positioned on a left rear of the vehicle; and a right rear signal light (4) positioned on a right rear of the vehicle, (Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Smithson teaches, “[t]he controllers 61 and 63 are preferably programmed microprocessors or microcontrollers.” See ¶ 0028. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026); 

Smithson teaches a wiring harness (55) wired to activate each one of the set of signal lights, (Smithson teaches, “Each light unit 3 or 4 includes a turn indicator terminal 55… The turn indicator terminals 55 are connected to vehicle wiring for the left and right turn lamps 17 and 19.” See ¶ 0026.); 

Smithson teaches a signal light stalk (lever) connected to the wiring harness (55) to active either the left rear lights as a left turn indicator at a first flash rate, or the right rear lights as a right turn indicator at the first flash rate, (Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4); and 

Smithson teaches a switch  (42) connected to microcontroller (63) to activate the set of signal lights (3, 4) at a second flash rate (strobe) that is faster than the first flash rate, Smithson teaches “[e]ach controller 910 is connected through switch sensor circuitry 912 to a manually operated cab switch 914 which is mounted in a cab of a vehicle on which the system 900 is installed. The cab switch 914 is connected to the vehicle battery 915 and when closed applies a detectable signal to the switch sensor 912. Additionally, the cab switch 914 is connected internally within the light unit 902 or 904 to the LED switch sets 908 and provide operating power to the LED array 906 when the LED switches 908 are activated. The switch sensor 912 provides level shifting between the battery voltage and the voltage required by the controller 910, which is a programmed microprocessor or microcontroller.” See ¶ 0008. Smithson teaches “[t]he light emitting diodes forming a given array 39 are preferably activated in unison.” See ¶ 0027. Smithson teaches “[t]he controllers 61 and 63 are preferably programmed microprocessors or microcontrollers. A particularly appropriate processor is the PIC 12C671 manufactured by Microchip Technology, Inc. of Chandler, Ariz. (www.microchip.com). Alternatively, other brands and models of processors could be employed.” See ¶ 0028.  
However, Smithson does not teach microcontroller that utilizes the wiring harness to activate each one of the set of signal lights. Nonetheless, in an analogous art, Berkobin teaches, “a smart harness may include an OBD connector configured to be releasably received by and selectively plugged into the ECU connector of the vehicle and two or more OBD connectors configured to releasably receive and be selectively plugged into by two or more OBD devices. The smart harness may be configured to direct data such as requests from the OBD devices to the ECU and responses from the ECU to the respective OBD devices associated with each request. Thus, the smart harness passes the requests from one or more OBD devices to the ECU and, upon receiving each response, the ECU may send each response to the respective OBD devices that requested the data thereby reducing data loss and confusion.” See ¶ 0009.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Smithson where the ECU [Electronic Control Unit], i.e. microcontroller, utilizes a “smart harness may be configured to direct data such as requests from the OBD [on-board diagnostics] devices to the ECU and responses from the ECU to the respective OBD devices associated with each request” as anticipated by Berkobin in an effort to relay strobe signal to Smithson’s LED arrays. 

Smithson does not teach strobing the lamp in the front of the vehicle; however, in an analogous art, Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle. Knauff teaches, “Lamp monitor LED pattern 18 consists of LEDs which correspond to and visually represent the simultaneous operation of the ‘A’, ‘B’ and ‘C’ lightheads on the vehicle.” Col. 9 lines 25-30.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Smithson-Berkobin and strobe the lamp in the front of the vehicle in an effort to notify the traffic at the front of the vehicle of the emergency situation as suggested by Knauff col. 4 line 63- col. 5 line 5. 

With respect to, “a left front signal light positioned on a left front of a vehicle; a right front signal light positioned on a right front of the vehicle; a left rear signal light positioned on a left rear of the vehicle; and a right rear signal light positioned on a right rear of the vehicle” In an analogous art, Song teaches, “[i]n 2003, the National Highway Traffic Safety Administration reported that in 2003, 4,749 pedestrians were killed in crashes with motor vehicles, and over 70,000 were injured. With a forward-facing brake light and accelerator light, many pedestrians can better use their own judgment before crossing the path of a vehicle. Currently, a pedestrian has few external indicators about the reaction or behavior of an oncoming vehicle operator other than a rough visual estimate of deceleration.” See ¶ 0013. Song teaches, “improved method of increasing the visibility of a vehicle that is in fog or other diminished visibility situation such as a fog, rain, dust storm.” See ¶ 0044. Song teaches, “improved indicators for the use of brakes and accelerator as well as turn signals for vehicles are disclosed. Visual indicators of braking, coasting, turning, and acceleration can be visible from the front, top, sides and rear of a vehicle.” See ¶ 0045. 

With respect to, a signal to active either the left front and left rear lights as a left turn indicator at a first flash rate, or the right front and right rear lights as a right turn indicator at the first flash rate, for decades, Federal law require street legal vehicles to have front and rear indicators operate in synchronization. Therefore, one of ordinary skilled in the art would know that front left turn lamp operates in synchronization with the rear left turn lamp and front right turn lamp operates in synchronization with the rear right turn lamp. Nonetheless, Song anticipates, “[t]he socket is coupled to a logic device and a vehicle's electrical system by wires such that an attached indicator emits light when energized.”   Therefore, Song suggest a logic controller. Song anticipates, flashing all turn indicators, front and rear, in response to user input, “[s]ide, rear, top, and/or forward mounted brake indicators, turn indicators, coasting indicators, and accelerator indicators may be programmed to flash or illuminate to communicate one or more emergency states. A driver can actuate a control inside or outside a vehicle to illuminate one or a combination of brake, accelerator, coast, and/or turn indicators and/or the side, roof, and/or antenna indicators previously discussed above.” See Song Figs. 7 and 8. 

It would have been obvious for one of ordinary skilled artisan at the time of invention to modify the combination of Smithson-Berkobin-Knauff and have the front left turn indicator operates in synchronization with the rear left turn indicator and front right turn indicator operates in synchronization with the rear right turn indicator, which is required under Federal law in this country, inherent to one of ordinary skilled in the art, and further explicitly shown by Song. 

Consider claim 4, the system of claim 1, wherein the microcontroller interposes the signal light stalk and the switch, wherein the microcontroller controls operation of the set of signal lights via the wiring harness based on a position of the signal light stalk to active the left front and left rear lights as the left turn indicator at the first flash rate, and to activate the right front and right rear lights as the right turn indicator at the first flash rate, Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. Smithson teaches, “[t]he controllers 61 and 63 are preferably programmed microprocessors or microcontrollers.” See ¶ 0028. (Smithson teaches, “the presence of an appropriate voltage level on the auxiliary terminal of either light unit, in the absence of a turn signal on the turn signal terminal, causes the processors of the interconnected light units to create a strobing flash pattern which alternates from one light unit to the other.” See ¶ 0014. Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Smithson teaches, “[t]he light units 3 and 4 are mounted on a vehicle in conspicuous locations at the rear of the vehicle.” See ¶ 0026. Smithson teaches, “[t]he light units are used in pairs of a left unit and a right unit. The processors of a pair of units are interconnected through a communication port on each and coordinate their functioning to cause the LED arrays to act in parallel with existing turn signals and hazard flashers and to provide selected flash patterns in response to activation of an existing backup lamp of the vehicle or the operation of an auxiliary strobe switch in the cab of the vehicle.” See ¶ 0012. “While the processors 61 and 63 are generating their flash patterns in response to a level on an auxiliary terminal 56, the processors 61 and 63 are monitoring the turn signal terminals 55 for a turn signal. If such a turn signal should be detected, the auxiliary flash patterns cease, and the turn signal response is initiated. By this means turn signals and hazard signals are given precedence over backup and strobe signals.” See ¶ 0035.
Smithson does not teach microcontroller that utilizes the wiring harness. Nonetheless, in an analogous art, Berkobin teaches, “smart harness may be configured to direct data such as requests from the OBD devices to the ECU and responses from the ECU to the respective OBD devices associated with each request.” See ¶ 0009.

Consider claim 6, the system of claim 1, wherein the second flash rate is perceptibly faster than the first flash rate to a human observer. Previously Examiner took an Official notice that the strobing signal is perceptibly faster than flashing turn or hazard indicators to a human observer. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner's assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Consider claim 7, the system of claim 6, wherein the second flash rate comprises a plurality of flash rates, Smithson teaches, “[t]he processors 61 and 63 can be programmed to generate different flash patterns, depending on whether the backup lamp 21 or the strobe switch 42 is activated.” See ¶ 0034. Wasilewski teaches, “a vehicle emergency warning system in which a high energy strobe light is used to warn following traffic of an emergency situation, and in which a microcontroller and g-level sensor are incorporated for effecting two primary functions: firstly, causing the strobe light to flash according to a first predetermined pattern in the event of hard deceleration of the vehicle, and secondly causing the strobe light to flash according to a second predetermined pattern which is perceptively different from said first predetermined pattern in the event of a collision” See col. 2 lines 52-61.

Consider claim 8, a system comprising: a set of signal lights comprising: a left front signal light positioned on a left front of a vehicle; a right front signal light positioned on a right front of the vehicle; a left rear signal light positioned on a left rear of the vehicle; and a right rear signal light positioned on a right rear of the vehicle; a wiring harness configured to selectively activate each one of the set of signal lights; a signal light stalk connected to the wiring harness to active either the left front and left rear lights as a left turn indicator at a first flash rate, or the right front and right rear lights as a right turn indicator at the first flash rate; and a control connected to a microprocessor utilizing the wiring harness to activate the set of signal lights as increased visibility lights with a flashing pattern, at least a portion of which has a second flash rate that is faster than the first flash rate, See rejection of claim 1. 
With respect to, a first switch connected to the wiring harness to activate the set of signal lights as hazard lights at the first flash rate, Smithson teaches, “if the hazard switch 34 is operated, one processor will be activated first, because of timing tolerances within the unit circuitry of the units 3 and 4, and possibly different lengths of wiring to the units 3 and 4. In any case, the processors 61 and 63 will both enable their LED arrays 39.” See ¶ 0033.

Consider claim 9, the system of claim 8, wherein the microcontroller connects the signal light stalk, the first switch, and the control to the wiring harness, wherein the microcontroller receives input from the signal light stalk, the first switch, and the control and activates the left front and left rear lights as a left turn indicator at the first flash rate, activates the right front and right rear lights as a right turn indicator at the first flash rate, See rejection of claim 4. With respect to, activates the set of signal lights as increased visibility lights with the flashing pattern, at least a portion of which has the second flash rate that is faster than the first flash rate, See rejection of claim 2. 
With respect to, activates the set of signal lights as hazard lights at the first flash rate, Smithson teaches, “if the hazard switch 34 is operated, one processor will be activated first, because of timing tolerances within the unit circuitry of the units 3 and 4, and possibly different lengths of wiring to the units 3 and 4. In any case, the processors 61 and 63 will both enable their LED arrays 39.” See ¶ 0033. 

Consider claim 11, the system of claim 8, wherein the flashing pattern comprises a plurality of portions with differing flash rates, See rejection of claim 7.

Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), and further in view of Song (US 2006/0125616 A1).
Consider claim 15, a vehicle lighting safety device comprising: a microcontroller configured to selectively activate each one of the set of signal lights; a signal light stalk operatively connected to the microcontroller to activate either the left front and left rear lights as a left turn indicator at a first flash rate, or the right front and right rear lights as a right turn indicator at the first flash rate; and at least one hazard input communicatively coupled to the microcontroller and a driver accessible switch inside the vehicle to activate the set of signal lights at a second flash rate that is faster than the first flash rate, See rejection of claim 1 and 8. 
 
With respect to, a microcontroller configured to selectively activate each one of a set of original vehicle equipment signal lights, a left rear signal light positioned on a left rear of the vehicle, and a right rear signal light positioned on a right rear of the vehicle, Smithson teaches, “although the system 1 has been described principally in terms of an add-on system, it could conceivably be incorporated into a newly manufactured vehicle as original equipment.” See ¶ 0036. 


With respect to, a microcontroller configured to selectively activate each one of a set of original vehicle equipment signal lights, including a left front signal light positioned on a left front of the vehicle, a right front signal light positioned on a right front of the vehicle, Smithson does not teach strobing the lamp in the front of the vehicle; however, in an analogous art, Knauff teaches, “the central module of the present invention permits the use of a wide variety of lightheads, such as incandescent only, strobe only, and combination incandescent and strobe lightheads. For instance, a strobe/incandescent combination lighthead may be located at the front of the vehicle to clear a right of way; strobe lamps may be mounted on the rear of the vehicle for warning of a stopped condition; and incandescent lamps may be located on the sides of the emergency vehicle where higher attention commanding levels are not necessary.” See col. 4 line 63- col. 5 line 5. See Knauff Fig. 2 element 62 in front of the vehicle. Knauff teaches, “Lamp monitor LED pattern 18 consists of LEDs which correspond to and visually represent the simultaneous operation of the ‘A’, ‘B’ and ‘C’ lightheads on the vehicle.” Col. 9 lines 25-30. Song teaches, “improved method of increasing the visibility of a vehicle that is in fog or other diminished visibility situation such as a fog, rain, dust storm.” See ¶ 0044. Song teaches, “improved indicators for the use of brakes and accelerator as well as turn signals for vehicles are disclosed. Visual indicators of braking, coasting, turning, and acceleration can be visible from the front, top, sides and rear of a vehicle.” See ¶ 0045. 

Consider claim 18, the device of claim 15, wherein the second flash rate is perceptibly faster than the first flash rate to an observer. Previously Examiner took an Official notice that the strobing signal is perceptibly faster than flashing turn or hazard indicators to a human observer. Applicant did not challenge the Official Notice. If applicant does not traverse the examiner's assertion of official notice, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate, See MPEP 2144.03 C.

Consider claim 20, the device of claim 15, wherein the microcontroller selectively activates the left front signal light, the right front signal light, the left rear signal light, and the right rear signal light together at the first flash rate, Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Berkobin (US 2016/0098369 A1), in view of Knauff (US 5,736,925 A), in view of Song (US 2006/0125616 A1), and further in view of Hoffman (US 2008/0100432 A1).
Consider claim 2, the system of claim 1, wherein the switch connected to the wiring harness to activate the set of signal lights at the second flash rate that is faster than the first flash rate is a part of the signal light stalk, Smithson teaches “the auxiliary terminal 56 of the right light unit 4 is connected to the strobe switch 42.” See ¶ 0026.  Knauff teaches, a switch connected to the wiring harness to activate the set of signal lights at a second flash rate that is faster than the first flash rate, Knauff teaches, “the transmission of high voltages through the entire length of a vehicle’s wiring harness by locating strobe light power supplies proximate to each strobe lighthead.” Col. 4 lines 22-25. In an analogous art, Hoffman teaches, “a turn signal flasher unit that controls the operation of the vehicle turn signal lamps. The turn signal flasher unit provides a plurality of user-defined modes of operation, including, but not limited to: a continuous cycle of switching from a voltage output of zero to an output of H (high), in an operation referred herein as traditional flash mode; a cycle of continuously raising from a voltage output of zero to an output of H and back down to zero at a predetermined adjustable rate (fade on/fade off), in an operation referred herein as full cycle pulse mode; and a cycle of continuously raising from a voltage output of zero to an output of H (fade on), in an operation referred herein as half-cycle pulse mode.” See ¶ 0011.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination above and use the same switch to activate different flash rates of the vehicle emergency lights, as suggested by Hoffman, in an effort to design a user friendly experience. 

Consider claim 12, the system of claim 8, wherein the control is activated by the signal light stalk, Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. In an analogous art, Hoffman teaches, “a turn signal flasher unit that controls the operation of the vehicle turn signal lamps. The turn signal flasher unit provides a plurality of user-defined modes of operation, including, but not limited to: a continuous cycle of switching from a voltage output of zero to an output of H (high), in an operation referred herein as traditional flash mode; a cycle of continuously raising from a voltage output of zero to an output of H and back down to zero at a predetermined adjustable rate (fade on/fade off), in an operation referred herein as full cycle pulse mode; and a cycle of continuously raising from a voltage output of zero to an output of H (fade on), in an operation referred herein as half-cycle pulse mode.” See ¶ 0011.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Song (US 2006/0125616 A1), and further in view of Hoffman (US 2008/0100432 A1).
Consider claim 16, the device of claim 15, wherein the driver accessible switch is operated by the signal light stalk, Smithson teaches, “turn signals are intermittent on/off battery voltage level pulses which are provided by a turn signal flasher unit in response to manual operation of a vehicle turn signal lever by the driver. The intermittent turn signal is applied to a turn light unit corresponding to the direction the driver wishes to turn.” See ¶ 0014. Smithson teaches, “left and right light units 3 and 4 include controllers or processors 61 and 63 respectively which control activation of the LED arrays 39, depending on the presence and combinations of voltage levels on the non-ground, sensing terminals 55, 56, and 57.” See ¶ 0027, Figs 3 & 4. In an analogous art, Hoffman teaches, “a turn signal flasher unit that controls the operation of the vehicle turn signal lamps. The turn signal flasher unit provides a plurality of user-defined modes of operation, including, but not limited to: a continuous cycle of switching from a voltage output of zero to an output of H (high), in an operation referred herein as traditional flash mode; a cycle of continuously raising from a voltage output of zero to an output of H and back down to zero at a predetermined adjustable rate (fade on/fade off), in an operation referred herein as full cycle pulse mode; and a cycle of continuously raising from a voltage output of zero to an output of H (fade on), in an operation referred herein as half-cycle pulse mode.” See ¶ 0011.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination above and use the same switch to activate different flash rates of the vehicle emergency lights, as suggested by Hoffman, in an effort to design a user friendly experience. 

Claims 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Berkobin (US 2016/0098369 A1), in view of Knauff (US 5,736,925 A), in view of Song (US 2006/0125616 A1), and further in view of Wasilewski (US 6,744,359 B1).
Consider claim 3, the system of claim 1, wherein second flash rate is higher than 2 Hertz, in an analogous art, Wasilewski teaches, “the vehicle emergency warning system according to the present invention, installed in an automobile. The system comprises a strobe light 1, a control unit 2, control indicator or lamp 3…” See Col. 4 lines 3-6. Wasilewski teaches, “another secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40. Wasilewski teaches, “In the event of a sudden application of the brakes resulting in more than a first predetermined force level, microcontroller 23…  [t]he signals on outputs PB0 and PB1 of microcontroller 23 cause the strobe light 1 to flash at a high frequency (e.g. 5 Hz).” See col. 6 lines 1-27.

It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Smithson-Knauff-Song and have “a microcontroller-based vehicle emergency warning system is provided comprising a high energy, flashing strobe light which is disposed in the vehicle so as to face following traffic” as suggested by Wasilewski, See col 3 lines 12+, secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40, and “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16; therefore, “a high energy strobe light is used to warn following traffic of an emergency situation.” See Wasilewski Col. 2 lines 51-67. The “high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 line 20-26.

Consider claim 13, the system of claim 8, wherein the second flash rate is higher than 2 Hertz, See rejection of claim 3. 

Consider claim 14, the system of claim 8, wherein the second flash rate is substantially between 2 and 6 Hertz, See rejection of claim 3.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Berkobin (US 2016/0098369 A1), in view of Knauff (US 5,736,925 A), in view of Song (US 2006/0125616 A1), and further in view of Bolander (US 2005/0174227 A1).
Consider claim 5, the system of claim 4, wherein the microcontroller comprises a body control module associated with the vehicle, in an analogous art, Bolander teaches, “the front 12 of vehicle 10 may be equipped with first and second headlights 14, parking lights 16, and turn signal lights 18. Proximate the rear 20 of vehicle 10, there may be found turn signal lights 22, brake-lights 24, tail lights 26, and reverse-lights 28.” See ¶ 0016. Bolander teaches, “Body control module 34 is another well known onboard microprocessor-based module whose function it is to monitor and control the vehicles body systems, such as HVAC climate control, displays, power windows, power locks, vehicle lighting, etc.” See ¶ 0022.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination above and have a BCM as suggested by Bolander in an effort “to monitor and control the vehicles body systems” as anticipated by Bolander ¶ 0022.

Consider claim 10, the system of claim 9, wherein the microcontroller comprises a body control module associated with the vehicle, See rejection of claim 5. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Knauff (US 5,736,925 A), in view of Song (US 2006/0125616 A1), and further in view of Bolander (US 2005/0174227 A1).

Consider claim 17, the device of claim 15, wherein the microcontroller comprises a body control module associated with non-engine functions of the vehicle, See rejection of claim 5. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination above and have a BCM as suggested by Bolander in an effort “to monitor and control the vehicles body systems” as anticipated by Bolander ¶ 0022.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smithson (US 2004/0257214 A1), in view of Berkobin (US 2016/0098369 A1), in view of Knauff (US 5,736,925 A), in view of Song (US 2006/0125616 A1), and further in view of Wasilewski (US 6,744,359 B1).
Consider claim 19, the device of claim 15, wherein the second flash rate is higher than 2 Hertz, See rejection of claim 3. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify Smithson-Knauff-Song and have “a microcontroller-based vehicle emergency warning system is provided comprising a high energy, flashing strobe light which is disposed in the vehicle so as to face following traffic” as suggested by Wasilewski, See col 3 lines 12+, secondary function of the system according to the present invention, an automatic braking system (ABS) can be connected to the control unit 2…” See Col. 7 line 38-40, and “the strobe light 1 may be incorporated into standard tail lamps…” See Col. 4 line 15-16; therefore, “a high energy strobe light is used to warn following traffic of an emergency situation.” See Wasilewski Col. 2 lines 51-67. The “high energy strobe light bulb which is capable of providing a sufficiently bright signal to command the immediate attention and reaction of following drivers, and is also highly visible in inclement weather and difficult driving conditions such as fog, snow storms, etc.” See Col. 4 line 20-26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683